Citation Nr: 1512022	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 3, 2009, for the grant of service connection for ocular histoplasmosis with macular lesions of both eyes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO implemented a grant of service connection for ocular histoplasmosis with macular lesions of both eyes, assigning an effective date of November 3, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 1984 rating decision, the RO denied the Veteran's claim for service connection for what it characterized as "histoplasmosis."  The Veteran appealed that decision to the Board, which denied the Veteran's claim for histoplasmosis in a November 1985 decision.

2.  The Veteran filed a petition to reopen the previously denied claim for service connection for ocular histoplasmosis with macular lesions of both eyes that was received by the RO on November 3, 2009.


CONCLUSION OF LAW

An effective date earlier than November 3, 2009, for the grant of service connection for ocular histoplasmosis with macular lesions of both eyes is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification action needed to make a decision as to the claim for an earlier effective date has been accomplished. 

In this respect, through a July 2011 notice letter, the Veteran was notified of the information and evidence necessary to substantiate his underlying claim of service connection for ocular histoplasmosis with macular lesions of both eyes.  The July 2011 notice letter also informed the Veteran of the general criteria for assigning effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the July 2011 notice letter.

The Board notes that VCAA notice is not required with respect to every aspect of a claim raised by a claimant.  If, for example, a Veteran files a claim for service connection for a disability, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher rating and/or an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding that when a claim for service connection has been proven, the purpose of § 5103(a) has been satisfied, and notice under its provisions has been satisfied).  The Board notes that after an appellant has filed a notice of disagreement as to the initial effective date or disability rating assigned-thereby initiating the appellate process-different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  Here, the Veteran's claim for an earlier effective date for the grant of service connection falls squarely within this pattern.  Thus, no additional VCAA notice was required with respect to the claim on appeal.

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is thus no need for a medical examination or opinion.  There is no suggestion that additional evidence relevant to this matter exists and can be procured.  No further development action is required.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II.  Analysis

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2014).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

The Veteran was originally denied service connection for histoplasmosis by a rating decision issued by the RO in October 1984.  The Veteran appealed that denial to the Board, which denied the claim in a November 1985 decision that became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  As such, new and material evidence was required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

The Veteran is seeking an effective date prior to November 3, 2009, for the award of service connection for ocular histoplasmosis with macular lesions of both eyes.  He contends that the effective date of the service connection award should be earlier than the assigned date of November 3, 2009.  Specifically, he contends that the effective date should be in 1985, from the date immediately following the Board's prior November 1985 denial of the initial claim for service connection for ocular histoplasmosis with macular lesions of both eyes.  In that connection, the Veteran argues that, contrary to the RO's finding, he had been diagnosed with histoplasmosis as of the 1985 Board denial and had submitted evidence establishing that fact, including VA treatment records from 1972 to 1982 documenting a diagnosis of histoplasmosis and ongoing treatment for vision problems.

The claim on which the current appeal is based was received on November 3, 2009.  The RO initially denied the claim, but following the Veteran's timely appeal, the Board granted the petition to reopen and awarded service connection for ocular histoplasmosis with macular lesions of both eyes in an August 2012 decision.  Pursuant to that decision, the RO issued a rating decision in October 2012 in which it effectuated the grant of service connection for ocular histoplasmosis with macular lesions of both eyes.  In that rating decision, the RO established the effective date of the award of service connection as November 3, 2009-the day the RO received the Veteran's petition to reopen.

Here, the evidence shows that there is a final disallowance of the Veteran's claim for service connection for histoplasmosis in November 1985.  The evidence also shows that the date of receipt of the claim to reopen was November 3, 2009, and that it is a claim re-opened after final disallowance.  Regarding the Veteran's contentions, the Board notes that the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Although information contained in treatment records may constitute an informal claim, this is only appropriate where service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.

In other words, the effective date of service connection is not assigned based on the date the claimant asserts that the disability appeared, or on the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

As for VA records, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  With regard to those VA medical records not explicitly considered by the RO prior to the October 2012 rating decision granting service connection, the Board notes that those records document ongoing treatment for eye complaints, including a diagnosis of ocular histoplasmosis in 1981.  However, none of these records indicates that the Veteran's eye problems began in service or were otherwise etiologically linked to his time on active duty.  

The Board further notes that VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (holding that section 3.157 applies only to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Moreover, the mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde, 12 Vet. App. at 382 (holding that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's ocular histoplasmosis do not constitute a request to reopen a claim for service connection.

The Board notes further that the date on which the Veteran initially filed a claim for service connection is not relevant in the present context.  This is so because a date of entitlement earlier than the current effective date could not result in an earlier date; as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  In this case, November 3 2009-the date of receipt of the application to reopen-is the earliest date that service connection may be awarded.  Because the Board denied the Veteran's initial claim in a November 1985 decision that had become final, the date of filing of that claim, or the date of the prior Board decision, is not applicable to the assignment of an effective date in this case.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran contends that the effective date for the grant of service connection should be earlier than November 3, 2009, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific in cases such as this, and VA is bound by it.  As such, the claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than November 3, 2009, for the grant of service connection for ocular histoplasmosis with macular lesions of both eyes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


